DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new rejections are presented over previously rejected claims.  For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (US 2016/0016339). The rejection set forth in paragraphs 7-14 of the Office Action mailed on 3/9/2021 is incorporated herein by reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0016339) and further in view of Lindenfelzer et al. (US 2012/0232175).  The rejection set forth in paragraphs 16-19 of the Office Action mailed on 3/9/2021 is incorporated herein by reference. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0016339).  The rejection set forth in paragraphs 20-21 of the Office Action mailed on 3/9/2021 is incorporated herein by reference. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0016339) and further in view of Rakutt et al. (US 2015/0125686).  The rejection set forth in paragraphs 22-24 of the Office Action mailed on 3/9/2021 is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 7/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that the processes disclosed by Lavoie are significantly different from those of the Applicants and alleges that the processes thereby produce foam products having different surface structures. Applicant argue that Lavoie teaches “at least partially sealing surfaces of a body of cellular foam,” as argued on page 4 of the Remarks filed on 7/3/2021. Applicant asserts that Lavoie teaches applying two compression and heating steps, while Applicants do not teach such steps. Applicant argues that the instant application does not seal, heat or compress the foams of the invention.
This is not persuasive.
It is noted that the foams of Lavoie are formed and cut, which is a form of machining, before any sealing steps are performed. This product, prior to any sealing, reads on foams which have been machined and not sealed. Additionally, the claims do not exclude a sealing, heating, or compression step. 
As discussed in the previous Office Action which is incorporated into this action by reference, Lavoie teaches a structural composite comprising a polyethylene terephthalate core and outer layers of a fiber reinforced matrix composite and a method of production thereof. See ¶28-29. In the method of Lavoie, an expanded cellular foam comprising polyethylene terephthalate is provided. The foam has a density of from 75 to 200 kg/m2. The foam is in the form of a sheet formed by cutting opposite surfaces using, for example, a horizontal cutting blade. The surfaces are preferably unsanded. See ¶35. As disclosed in the instant specification, the foams produced according to the instant invention are polyethylene terephthalate foams which have been cut with a knife blade and which have not been sanded. See ¶63-64 of the instant specification. It is further an object of the instant invention to “obtain a structural element that absorbs less resin, maintaining however optimum mechanical adhesion,” as stated in ¶18 of the instant specification. The same objective is present in Lavoie, which expressly states that the surface of the cut foams are unsanded because a sanded surface was found to significantly increase the resin uptake of the foam surfaces. See ¶35 of Lavoie et al. As the same method steps are performed, i.e. cutting opposite surfaces of a polyethylene terephthalate foam, wherein the foam has a density which meets instant claim 6, to produce a sheet, wherein the surfaces are not sanded to reduce the uptake of resin by the cut surface of the foam, in the invention of Lavoie as required by the instantly claimed invention, the same properties will be present, including having a plurality of openings on a surface with of the foam having depths with an average dimension not larger than an average cell size of the rigid polymer foam, expressed as an average cell diameter of the rigid polymer foam determined according to ISO 28962001EANNEXA.  The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Again, the claims do not exclude a heating or sealing step. On the contrary, the instant specification states that sanding is what leads to an increase in resin uptake, which is the same objective as taught in Lavoie. The specification makes clear that the lack of sanding is what produces the increased resin uptake. Lavoie teaches that its foams are unsanded. See Examples of the instant specification and ¶35 of Lavoie.
It is further noted that the previous action, which is incorporated into this action by reference, states “Additionally, cutting of the foam surface, where cells are present, will necessarily result in foam cells on the surface (openings) having depths which an average cell dimension not larger than an average cell size of the foam, because the cells on the surface are being cut.” Applicants have not addressed this position, nor have Applicants provided any evidence that heating or sealing of the surface cells, after cutting and not sanding of the foam, will result in cells which have depths which an average cell dimension is larger than an average cell size of the foam. The examples of the instant specification do not demonstrate that heating or sealing of the foams, after cutting and not sanding, results in foam cells which have depths which an average cell dimension is larger than an average cell size of the foam. 
Applicant has provided no factually supported objective evidence that the foams of Lavoie do not necessarily have cells which have depths which an average cell dimension which is larger than an average cell size of the foam. For the reasons discussed above, evidence is provided that the foams of Lavoie will necessarily contain cells which have depths which an average cell dimension which is not larger than an average cell size of the foam.
With regards to the contact angle argued by Applicants, it is noted that paragraph 10 of the Office Action mailed on 3/9/2021 specifically addresses the contact angle. Paragraph 10 of the previous office action states: 
The foams of Lavoie are made from the same material, polyethylene terephthalate, having the same density as required by the instant claims. The foams have infused on their surface a resin matrix comprising fibers. The foams of Lavoie are therefore the same as that of the instantly claimed invention and will necessarily have the same properties as the foams of the instant invention, including the contact angle of instant claim 4. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant has provided no evidence to demonstrate the contrary. The burden remains with Applicants to provide factually supported objective evidence demonstrating that the foams of Lavoie do not necessarily have the properties recited in the instant claims. 
For the reasons provided above, Applicant’s arguments filed on 7/3/2021 are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766